Exhibit 10.2

 

 

 

PROJECT LOAN AGREEMENT

 

Dated as of December 21, 2007

 

among

 

ALEXANDER’S OF REGO PARK II, INC.,

as Borrower,

 

PB CAPITAL CORPORATION,

as Lender,

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH,

as Lender,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender,

 

LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH,

as Lender,

 

BANK OF IRELAND, CONNECTICUT BRANCH,

as Lender,

 

PB CAPITAL CORPORATION,

as Administrative Agent

 

and

 

PB CAPITAL CORPORATION

and

NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH,

as Co-Arrangers

 

 

LOCATION OF PREMISES:

 

61-01 Junction Boulevard,

Queens, New York

 

NY 50214974v8



PROJECT LOAN AGREEMENT (this “Agreement”), dated as of December 21, 2007, among
ALEXANDER’S OF REGO PARK II, INC., a Delaware corporation (“Borrower”), PB
CAPITAL CORPORATION (in its individual capacity and not as Administrative Agent,
“PB Capital”), NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH (“NordLB”),
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), LANDESBANK
BADEN-WÜRTTEMBERG, NEW YORK BRANCH (“LBBW”) and BANK OF IRELAND, CONNECTICUT
BRANCH (“Bank of Ireland”; PB Capital, NordLB, Wells Fargo, LBBW, Bank of
Ireland and such other lenders as may become Lenders pursuant to Section 3.05,
7.20 or 8.13 of the BLA (as defined below), as incorporated herein pursuant to
paragraph 5 below, individually, a “Lender” and collectively, “Lenders”) and PB
CAPITAL CORPORATION, as administrative agent for Lenders (together with its
successors in such capacity, “Administrative Agent”)

Borrower desires that Lenders extend credit as provided herein, and Lenders are
prepared to extend such credit on the terms and conditions hereinafter set
forth. Accordingly, Borrower, Administrative Agent and Lenders agree as follows:

Loan.

On the basis of the representations, warranties and covenants made by Borrower
herein and in the Mortgage (as defined below) and the BLA, and subject to
Borrower’s satisfaction of the conditions herein set forth, each Lender agrees
to advance its Pro Rata Share (as defined below) of, and Borrower agrees to
accept, a loan (the “Loan”) in the amount of up to $98,215,000 (the “Loan
Amount”). The Loan shall be evidenced by Borrower’s notes to Lenders in
principal amounts equal to Lenders’ respective Individual Loan Commitments (as
defined below) for the accounts of their respective “Applicable Lending Offices”
(as such quoted term is defined in the BLA) and in an aggregate principal amount
equal to the Loan Amount (said notes, as the same may be amended, modified,
extended, severed, assigned, renewed and restated from time to time, including
any substitute or replacement notes pursuant to Section 3.05, 7.16, 7.20 or 8.13
of the BLA, as incorporated herein pursuant to paragraph 5 hereof, each, a
“Note” and collectively, the “Notes”). The Loan shall be secured by two
mortgages, one designated as series I project loan mortgage, assignment of
leases and rents and security agreement (the “Series I Mortgage”) in the
principal amount of $65,715,000 from Borrower to Administrative Agent, for the
benefit of Lenders, of Borrower’s interests in respect of the real property
described in Schedule A to the Series I Mortgage (the “Premises”) and the second
designated as series II project loan mortgage, assignment of leases and rents
and security agreement (the “Series II Mortgage”; the Series I Mortgage and the
Series II Mortgage, individually and collectively, the “Mortgage”) in the
principal amount of $32,500,000 from Borrower to Administrative Agent, for the
benefit of Lenders of Borrower’s interest in the Premises. Performance of
Borrower’s obligations hereunder and under the Notes and Mortgage shall be
guaranteed by an instrument (the “Guaranty”) executed by the person(s) or
entities identified as “Guarantor” in the building loan agreement (the “BLA”) of
even date herewith among Borrower, Lenders and Administrative Agent relative to
the construction of the “Improvements” (as such quoted term is defined in the
BLA) on the Premises. This Agreement, the Notes, the Mortgage, the Guaranty, the
“Indemnity” and the “Requisition Authorization Statement” (as such quoted terms
are defined in the BLA), Uniform Commercial Code financing statements in respect
of the “Mortgaged Property” (as such quoted term is defined in the Mortgage) and
any other collateral given as security for the Loan, and any other documents
which evidence or secure the Loan are hereinafter referred to collectively as
the “Loan Documents”.

 

NY 50214974v8



The Loan Amount shall be advanced as provided herein in respect of certain
non-construction costs incurred by Borrower in connection with the Premises and
the Improvements. Lenders shall fund each advance of the Loan ratably in
accordance with the respective undisbursed amounts of their Individual Loan
Commitments. For purposes of this Agreement, “Individual Loan Commitment” means,
with respect to each Lender, the amount set forth in the table below opposite
the name of such Lender (subject to adjustment in accordance with the provisions
of Section 3.05, 7.16, 7.20 or 8.13 of the BLA, as incorporated herein pursuant
to paragraph 5 hereof); and “Pro Rata Share” means, with respect to each Lender,
the ratio of such Lender’s Individual Loan Commitment to the Loan Amount.

 

Lender

 

Individual Loan Commitment

PB Capital

 

$

23,852,214

NordLB

 

$

21,046,072

Wells Fargo

 

$

11,224,572

LBBW

 

$

28,061,428

Bank of Ireland

 

$

14,030,714

 

Advances.

Advances of Loan proceeds shall be made to Borrower in respect of the categories
of costs and expenses (hereinafter “such Costs”) set forth on the budget annexed
hereto as Exhibit A (the “Schedule of General Project Costs”) up to the “Loan
Budget Amount” set forth on the Schedule of General Project Costs with respect
to each such category. Advances shall be made monthly upon the satisfaction of
the conditions set forth in paragraph 3 hereof and shall be in the amount of
such Costs actually incurred by Borrower. Requests for an advance of Loan
proceeds shall be in form and substance reasonably satisfactory to
Administrative Agent and shall be accompanied by (i) such supporting
documentation for such Costs as Administrative Agent may reasonably require,
(ii) Borrower’s certificate to the effect that it has actually incurred such
Costs in the amount of the requested advance, that such Costs have not been made
the basis for any other request for an advance under this Agreement or under the
BLA and (iii) a written notice of title continuation of or an endorsement to the
title policy referred to in paragraph 3 below indicating that, since the date of
the last preceding advance, there has been no change in the state of title or
survey exception, in either case, not theretofore approved by Administrative
Agent (such approval not to be unreasonably withheld, conditioned or delayed),
which endorsement shall have the effect of redating said policy to the date, and
increasing the coverage thereof by the amount, of the advance then being made.
Notwithstanding anything to the contrary contained in this Agreement, Lenders
shall have no obligation to advance any portion of the Loan budget amount, if
any, for (1) “Interest on Loan” if, when and to the extent that Administrative
Agent, in its reasonable judgment, determines that the Improvements are
generating, on a cash basis, positive cash flow in excess of Borrower’s other
usual, reasonable and customary expenses regarding the Premises and/or
Improvements, (2) any portion of the Loan Budget Amount, if any, for “Tenant
Work” unless the lease to which such tenant work relates has been approved in
accordance with the terms and conditions of the BLA or (3) any portion of the
Loan Budget Amount, if any, for “Leasing Commissions” unless Administrative
Agent has received and approved (such approval not to be unreasonably withheld,
conditioned or delayed) (i) the brokerage or other leasing agreements with
licensed leasing brokers (Administrative Agent acknowledges its receipt and
approval of the Rego II Real Estate Retention Agreement dated as of December 20,
2007 as agreed and accepted by Vornado Realty L.P. and Borrower (the “Retention
Agreement”)) and (ii) a copy, certified to be true, correct and complete by
Borrower, of the executed lease pursuant to which the leasing commission is to
be paid to such leasing

 

2

NY 50214974v8



broker, which advance in respect of such lease shall not exceed the applicable
amount set forth in such approved brokerage agreement (which, in the case of the
Retention Agreement, shall be without regard to the deferral provisions of the
Retention Agreement set forth in Section II.C.(b) of the Retention Agreement).
In addition, the Loan Budget Amount for “Development Fee” in the amount of
$17,586,681 shall be available to be paid to Vornado Realty L.P., with only
$8,793,340.50 to be available hereunder, until the Improvements are completed in
accordance with the BLA, in monthly installments equal to the product of (x)
$8,793,340.50 times (y) the percentage of completion of construction of the
Improvements as reasonably determined by the “Construction Consultant” (as such
quoted term is defined in the BLA), with the balance of such amount available
upon substantial completion of the Improvements in accordance with the
provisions of Section 6.08 of the BLA. Lenders agree that, under the
circumstances described in Section 4(j) of each of the “Assignment of Management
Agreement” and the “Assignment of Leasing Agreement” (as such quoted terms are
defined in the BLA), Lenders shall advance in respect of “Leasing Commissions”
and/or “Development Fee” an amount equal to (calculated separately with respect
to each such category) the excess of (x) the amount which Borrower would then be
entitled to receive pursuant to the terms and provisions of this Agreement but
had not requested over (y) the aggregate of the advances made in respect of the
category in question.

All advances to Borrower are to be made at “Administrative Agent’s Office” (as
such quoted term is defined in the BLA). Borrower shall submit requests for
advances to Administrative Agent no later than 10:00 a.m. (New York time) on the
date which is eight (8) “Business Days” (as such quoted term is defined in the
BLA) prior to the date the advance is to be made. Administrative Agent, no later
than three (3) Business Days prior to the date an advance is to be made, shall
(i) notify each Lender either by telephone or by facsimile of the amount
requested by Borrower, the amount approved by Administrative Agent, the portion
of such advance to be funded by such Lender and the proposed date of such
advance and (ii) send to each Lender by facsimile the summary pages of
Borrower’s request for advance (without attachments). Not later than 10:00 a.m.
(New York time) on the date of each advance, each Lender shall, through its
Applicable Lending Office and subject to the conditions of this Agreement, make
the amount to be advanced by it on such day available to Administrative Agent,
at Administrative Agent’s Office and in immediately available funds. The amount
so received by Administrative Agent shall by 3:00 p.m. (New York time) on the
same Business Day, subject to the conditions of this Agreement, be made
available to Borrower by Administrative Agent’s transferring said amount to an
account designated by Borrower. Subsequent to the making of an advance,
Administrative Agent shall deliver to a Lender, within eight (8) Business Days
of such Lender’s request, such material relating to the request for such advance
as such Lender may reasonably request. If Borrower withdraws any request for
advance submitted as contemplated above, Borrower shall pay, in addition to any
amounts set forth in Section 3.03 (as incorporated herein pursuant to paragraph
5 hereof), promptly following demand therefor, all reasonable costs and expenses
incurred by Lenders and Administrative Agent in connection with reviewing such
request for advance in contemplation of an advance.

Lenders and Administrative Agent have agreed to hold the Series II Mortgage and
to not, at this time, record same subject to the terms and provisions hereof.
Lenders shall not be obligated to make any advance which when aggregated with
all Loan advances theretofore made would exceed the principal amount of the
Series I Mortgage unless prior thereto the Series II Mortgage shall have been
delivered to the Title Company for recording with the Office of City Register,
Queens County and all mortgage recording taxes and fees for the Series II
Mortgage shall have been duly paid by Borrower and the Title Company shall have
issued for the benefit of Administrative Agent an endorsement to the Title
Policy insuring the Series II Mortgage, which endorsement shall be reasonably
satisfactory in form and substance to Administrative Agent. Administrative Agent
agrees that it shall deliver the Series II Mortgage to the Title Company in
order to secure an advance of Loan proceeds then being made. Borrower,
Administrative Agent and Lenders agree that the Series I Mortgage and the Series
II Mortgage will be recorded in the order that corresponds to the numerical
designation of such Mortgages, which is to say that no advance will be made in
respect of Series II Mortgage until the aggregate of the advances secured by the
Series I Mortgage equals the principal amount thereof. Administrative Agent
shall hold the Series II Mortgage and will record it as necessary as described
above, provided, however, that Borrower agrees that Administrative Agent may at
any time record the Series II Mortgage held by it and not then recorded, whether
or not the Series II Mortgage is necessary to secure an advance of Loan proceeds
then being made and without further

 

3

NY 50214974v8



consent or authorization of Borrower, provided, further, however, that
Administrative Agent agrees that if Administrative Agent intends to record the
Series II Mortgage pursuant to the provisions of the immediately preceding
proviso, it shall give Borrower written notice of such intention at least ten
(10) days prior to the recording of the Series II Mortgage during which ten (10)
day period Borrower shall be entitled to reduce the unfunded portion of the Loan
(pursuant to documentation reasonably satisfactory in form and substance to
Administrative Agent) by an amount which Borrower and Administrative Agent agree
will leave the Loan “in-balance” and in connection therewith (i) Borrower shall
execute and/or deliver a replacement Series II Mortgage reflecting the reduced
principal amount and otherwise in the same form as the Series II Mortgage
delivered on the date hereof, (ii) the Title Company shall raise no additional
exception to title as a result of the replacement of the Series II Mortgage
delivered on the date hereof, (iii) Administrative Agent shall have received (1)
an opinion of counsel to such effects as are reasonably required by
Administrative Agent with respect to the replacement Series II Mortgage, (2)
resolutions, consents or authorizations from Borrower with respect to such
replacement, which shall be reasonably satisfactory in form and substance to
Administrative Agent, (3) a reaffirmation and modification by Guarantor of its
obligations under those of the Loan Documents to which it is a party, which
shall be reasonably satisfactory in form and substance to Administrative Agent
and (4) such additional documents or instruments as are reasonably requested by
Administrative Agent in connection with such replacement and so long as, in the
reasonable opinion of Administrative Agent, Lenders’ Counsel and the Title
Insurer that the execution and delivery of such replacement Series II Mortgage
will not be in contravention of the “Lien Law” (as such quoted term is defined
in the BLA) and will not adversely affect or impair in any manner whatsoever the
lien or the priority of the lien of the replacement Series II Mortgage, when
recorded. In the absence of the satisfaction of the foregoing provisions of the
last proviso of the immediately preceding sentence as and when required thereby,
Administrative Agent shall be entitled to record the Series II Mortgage then in
its possession. Borrower agrees to execute and deliver such documents,
instruments and/or affidavits as are required by the Title Company, if any, in
order to record the Series II Mortgage. Borrower hereby irrevocably directs and
authorizes Administrative Agent, without further direction or authorization of
Borrower, to make advances hereunder for payment of all mortgage recording
taxes, recording fees, title insurance premiums and attorneys’ fees in
connection with the foregoing.

Conditions Precedent.

Lenders’ obligations under this Agreement shall be conditioned upon, and no
portion of the Loan shall be advanced until, the satisfaction of the following
conditions:

(a)  There shall be no “Event of Default” (as such quoted term is defined in the
BLA) or monetary or bankruptcy related “Default” (as such quoted term is defined
in the BLA);

(b)  Administrative Agent shall have received: (i) executed counterparts of this
Agreement and each of the other Loan Documents, (ii) for the account of Lenders,
the commitment fee, if any, for the Loan which shall be retained by Lenders
whether or not any advances are made hereunder, (iii) the policies of insurance
required by the Mortgage, (iv) paid title insurance policies, in ALTA 2006 Loan
Policy form (with New York endorsements), in the amount of each of the Series I
Mortgage and the Series II Mortgage, insuring each such mortgage to be a valid
lien on Borrower’s interest in the Premises free and clear of all defects and
encumbrances not approved by Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed), which shall contain no
unacceptable survey exceptions, full coverage against mechanics’ and
materialmen’s liens, such affirmative insurance and endorsements as
Administrative Agent may reasonably require, an undertaking by the issuer
thereof to provide the written notice of title continuation or endorsement
referred to in paragraph 2(a) above and a pending disbursements clause in the
form of Exhibit B, (v) an opinion of Borrower’s counsel to such effect as are
reasonably required by Administrative Agent and (vi) resolutions, consents or
authorizations in respect of the Loan, consistent with those required by
paragraph (11) of Section 4.01(e) of the BLA for the loan contemplated thereby;
and

 

4

NY 50214974v8



(c)  Borrower shall have simultaneously made a requisition for an advance under
the BLA and satisfied all conditions to the receipt of an advance thereunder.

Reallocation of Costs.

If there are savings in a particular Loan Budget Amount, and if such savings are
substantiated by evidence reasonably satisfactory to Administrative Agent,
Borrower shall have the right, upon prior approval of Administrative Agent,
which approval shall not be unreasonably withheld, conditioned or delayed, to
reallocate such savings to another Loan Budget Amount with respect to which
additional costs have been or may be incurred; provided, however, that Borrower
shall in no event or under any circumstances have the right to reallocate any
portion of the Loan Budget Amount for “Interest on Loan” without in each
instance obtaining the prior approval of Administrative Agent, which approval
may be withheld in the sole and absolute discretion of Administrative Agent, or
to cause a reallocation to occur that in the reasonable opinion of
Administrative Agent, its counsel or the Title Insurer (as defined in the BLA)
will be in contravention of the Lien Law (as defined in the BLA), or that in the
reasonable opinion of Administrative Agent, its counsel or the Title Insurer
will adversely affect or impair in any manner whatsoever the lien or the
priority of the lien of the Mortgage.

Certain General Conditions and Representations.

The provisions of Sections 1.03, 2.09 and 2.11 through 2.17, inclusive, Article
III, Sections 5.01 through 5.14, inclusive, Section 5.22, Sections 6.21 through
6.29, inclusive, Article VII, and Sections 8.02, 8.03, 8.04 through 8.19,
inclusive, 8.21, 8.22, 8.24 and 8.25 through 8.27, inclusive, and Article IX of
the BLA, and all the related definitions in the BLA (other than the definitions
of those terms that are otherwise defined herein), are hereby incorporated
herein by reference, as if fully and completely set forth herein, so that said
provisions, as incorporated herein, shall refer to and apply in all respects to
the Loan, the Loan Amount, each Lender’s Individual Loan Commitment and Pro Rata
Share, the Mortgage, the Notes, this Agreement and the other Loan Documents;
provided, however, that, as used in said provisions as incorporated herein, the
term “Other Loan” shall refer to the loan made pursuant to the BLA, the term
“Other Notes” shall refer to the notes evidencing such loan (it being intended
that the provisions of the BLA pertaining to interest rate options shall permit
Borrower to select, in a coordinated fashion, interest rates under the Notes and
the Other Notes (as defined above)) and the term “Other Mortgage” shall refer to
the mortgage(s) securing the notes evidencing such loan.

Counterparts.

This Agreement may be executed in any number of counterparts, and each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts together constitute but one and the same agreement.

Governing Law.

This Agreement and the rights and obligations of the parties hereunder shall in
all respects be governed by, and construed and enforced in accordance with, the
laws of the State of New York (without giving effect to New York’s principles of
conflicts of law). Borrower, Lenders and Administrative Agent hereby irrevocably
submit to the non-exclusive jurisdiction of any New York State or Federal United
States federal court sitting in The City of New York (or any county in New York
State where any portion of the Mortgaged Property is located) over any suit,
action or proceeding arising out of or relating to this Agreement, and hereby
agree and consent that, in addition to any methods of service of process
provided for under applicable law, all service of process in any such suit,
action or proceeding in any New York State or United States federal court
sitting in The City of New York (or such other county in New York State) may be
made by certified or registered mail, return receipt requested, directed to a
party at the address indicated on the signature page hereof, and service so made
shall be complete five (5) days after the same shall have been so mailed.

 

5

NY 50214974v8



Particular Provisions.

The foregoing terms of this Agreement are subject to the following further
provisions:

Loan Balancing.

If at any time Administrative Agent notifies Borrower that, in Administrative
Agent’s reasonable judgment, the undisbursed balance of the Loan is insufficient
to pay the remaining amount of such Costs, Borrower shall, at its option, either
(i) within twenty (20) days of Administrative Agent’s notification as aforesaid,
deposit with Administrative Agent an amount equal to such deficiency, which
Administrative Agent shall from time to time apply, or allow Borrower to apply,
to such Costs, (ii) pay for such Costs, as incurred, in the amount of such
deficiency so that the amount of the Loan which remains to be disbursed shall be
sufficient to pay all remaining such Costs, and Borrower shall furnish
Administrative Agent with such evidence thereof as Administrative Agent shall
reasonably require and (iii) within twenty (20) days of Administrative Agent’s
notification as aforesaid, deliver to Administrative Agent an irrevocable
unconditional letter of credit in the amount of such deficiency issued by an
Approved LC Bank (as defined in the BLA), which letter of credit shall name
Administrative Agent as the beneficiary thereof, shall be available at sight,
shall otherwise be in form and substance reasonably acceptable to Administrative
Agent and can be presented for payment in the Borough of Manhattan, New York
(the “Project Loan Balancing LC”), which Administrative Agent shall from time to
time draw on and apply to such Costs. Borrower hereby agrees that Administrative
Agent shall have a lien on and security interest in, for the benefit of Lenders,
any sums deposited pursuant to clause (i) above and that Borrower shall have no
right to withdraw any such sums except for the payment of the aforesaid Costs as
approved by Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed). Lenders shall have no obligation to make any further
advances of proceeds of the Loan until (a) the sums required to be deposited
pursuant to clause (i) above have been exhausted, (b) Borrower has actually paid
such Costs pursuant to clause (ii) above or (c) the sums available to be drawn
under any Project Loan Balancing LC have been exhausted, as the case may be,
and, in any such case, the Loan is back “in balance”. Any such sums not used as
provided in said clause (i) shall be released to Borrower or any Project Loan
Balancing LC shall be returned to Borrower when and to the extent that
Administrative Agent reasonably determines that the total remaining Costs to be
incurred is less than or equal to the undisbursed balance of the Loan; provided,
however, that should an Event of Default occur and be continuing at any time
prior to such release or return, Administrative Agent shall, at the option of
the Required Lenders, apply such amounts on deposit or available under the
Project Loan Balancing LC either to such Costs or to the immediate reduction of
outstanding principal and/or interest under the Notes.

Co-Arrangers.

Notwithstanding anything to the contrary, the Co-Arrangers named on the cover
page of this Agreement shall not have any duties, responsibilities or
liabilities under this Agreement in their capacities as the Co-Arrangers.

 

 

6

NY 50214974v8



IN WITNESS WHEREOF, Borrower, Lenders and Administrative Agent have caused this
Agreement to be executed the day and year first above written.

 

ALEXANDER’S OF REGO PARK II, INC.

a Delaware corporation

 

 

 

 

 

By:

/s/ Alan J. Rice

 

Alan J. Rice
Secretary

 

Address for notices:

 

c/o Alexander’s, In
210 Route 4 East
Paramus, New Jersey 07652
Attention:  Chief Finacial Officerc

 

and to:

 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention:  Executive Vice President – Capital Markets

 

with a copy to:

 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention:  Corporation Counsel

 

and to:

 

Sullivan & Cromwell, LLP
125 Broad Street
New York, New York 10004
Attention:  Arthur S. Adler, Esq.

 



SIGNATURES

 

 

PB CAPITAL CORPORATION

(as Lender and as Administrative Agent)

 

 

 

 

 

By:

/s/ Ann S. Wilhelm

 

Ann S. Wilhelm
Senior Director

 

 

By:

/s/ Daniel T. Cerulli

 

Daniel T. Cerulli
Senior Director

 

 

 

 

Address for notices and Applicable Lending Office:

 

PB Capital Corporation
230 Park Avenue
New York, New York 10169
Attention:  Real Estate Finance

 



SIGNATURES

 

 

NORDDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH

(as Lender)

 

 

 

 

 

By:

/s/ J. Malte Stoeckhert

 

J. Malte Stoeckhert
Senior Director and Manager

 

 

By:

/s/ Dirk Ziemer

 

Dirk Ziemer
Vice President

 

 

 

 

Address for notices and Applicable Lending Office:

 

Norddeutsche Landesbank Girozentrale,
New York Branch
1114 Avenue of the Americas, 37th Floor
New York, New York 10036
Attention:  Real Estate Finance / Lita Kot

 



SIGNATURES

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

(as Lender)

 

 

 

 

 

By:

/s/ Yorick Starr

 

Yorick Starr
Vice President

 

 

 

 

Address for notices and Applicable Lending Office:

 

Wells Fargo Bank, National Association
40 West 57th Street
New York, New York 10019
Attention:  Yorick Starr

 



SIGNATURES

 

 

LANDESBANK BADEN-WURTTEMBERG,
NEW YORK BRANCH

(as Lender)

 

 

 

 

 

By:

/s/ Leonard J. Crann

 

Leonard J. Crann
Head of Real Estate Finance Department

 

 

By:

/s/ Robert Dowling

 

Robert Dowling
Vice President

 

 

 

 

Address for notices and Applicable Lending Office:

 

Landesbank Baden-Wurremberg,
New York Branch
280 Park Avenue
31st Floor, West Building
New York, New York 10017
Attention:  Mr. Leonard J. Crann

 

 

NY 50214974v8



SIGNATURES

 

 

BANK OF IRELAND,
CONNECTICUT BRANCH

(as Lender)

 

 

 

 

 

By:

/s/ Conor Linehan

 

Conor Linehan
Director

 

 

By:

/s/ Declan Meagher

 

Declan Meagher
Managing Director

 

 

 

 

Address for notices and Applicable Lending Office:

 

Bank of Ireland, Connecticut Branch
300 First Stamford Place
Stamford, Connecticut 06902
Attention:  Mr. Conor Linehan

Mr. Declan Meagher

 

 

2

NY 50214974v1



EXHIBIT A

 

Budget

 

 

Borrower:            Alexander’s of Rego Park II, Inc.

 

Premises:             61-01 Junction Boulevard, Borough of Queens, Queens, New
York

Date:                   December 21, 2007

 

A

B

C

D

 

Item
Nos.

Items of Cost

Total Costs (Estimates
if no firm Contracts)

Loan Budget Amounts

 

 

 

 

 

 

 

1.

Land Cost

$

90,000,000

$

0

2.

Tenant Improvements

 

3,193,450

 

3,193,450

3.

Legal & Accounting

 

2,945,145

 

1,691,145

4.

Title Insurance

 

975,348

 

0

5.

Marketing

 

543,000

 

0

6.

Leasing Commissions

 

14,998,152

 

14,998,152

7.

Management Fee

 

260,000

 

260,000

8.

Development Fee

 

8,873,702

 

8,873,702

9.

Development Fee Holdback

 

8,873,702

 

8,873,702

10.

Mortgage Recording Tax

 

9,800,000

 

9,800,000

11.

Real Estate Taxes

 

1,768,000

 

1,100,000

12.

Hard Cost Contingency

 

11,295,148

 

11,295,148

13.

Soft Cost Contingency

 

2,857,224

 

2,857,224

14.

Miscellaneous

 

78,000

 

0

15.

Financing Costs

 

1,252,400

 

997,381

16.

Upfront Fee

 

1,750,000

 

1,052,367

17.

Loan Admin. Fee (PB) (paid monthly)

 

216,000

 

210,000

18.

IVI

 

93,600

 

93,600

19.

Capitalized Interest

 

32,919,129

 

32,919,129

Totals

$

192,692,000

$

98,215,000

 

 

 

3

NY 50214974v1



EXHIBIT B

 

Pending Disbursements Clause

 

Pending disbursement of the full proceeds of the loan secured by the insured
mortgage or deed of trust described herein, this Policy insures only to the
extent of the amount actually disbursed plus interest accrued thereon but
increases up to the face amount of this Policy as disbursements are made in good
faith and without knowledge of any defects in, or encumbrances prior to, the
lien of the insured mortgage or deed of trust other than exceptions on Schedule
B of this Policy not insured against hereunder.

Title shall be continued down to the date of each disbursement and the Company
shall furnish to the Insured a continuation report which shall note (1) the new
effective date and amount of this Policy, (2) all assessments, taxes, liens,
encumbrances, leases, mortgages, easements and other items including survey
variations, encroachments and setback violations then affecting the insured
premises which have been filed of record or discovered by the Company since the
original date of this Policy regardless of whether they affect the lien of the
insured mortgage or deed of trust, (3) which of the aforesaid items have been
filed or recorded since the date of the last preceding continuation report, and
(4) which of said items are intended to be added as exceptions to the coverage
of this Policy as to (a) all amounts secured by the insured mortgage or deed of
trust and (b) only amounts secured by the insured mortgage or deed of trust
advanced on or after the new effective date of this Policy.

In addition, each continuation search will notify the Insured of any liens which
have been discharged by bonding, court deposit or any other means other than
full payment.

In the event that the lien of the insured mortgage or deed of trust described
herein is insured by more than one insurer, the Company agrees that it shall be
bound by the continuation reports of a single company specified as “lead”
insurer herein.

 

 

NY 50214974v8

 

 